DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are currently pending and prosecuted.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8 September 2021 and 18 March 2022 is being considered by the examiner.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant's claims are allowable for similar reasons as App. No. 15/533,325 was deemed allowable. Specifically, Applicant’s amendments and arguments with respect to the mobile terminal displaying a first GUI of a first application, determining a shielded portion of the display based on an intensity reading by one or more sensors, displaying the content on a display area that is not shielded. The device then determines the area and position of the display area in the display, then according to this determination, the mobile terminal obtains a second GUI of another application that matches the area size and position of the display and the second GUI of the another application is displayed in the display area. The second application must be separate and distinct from the first application and cannot overlap the first application in any manner because it fills a second area that is separate and distinct from the first area. Support for the claims is located in Figs. 1, 2, 5-7 and 12 and [0078]. It should be noted the use of pressure sensors as the two or more sensors, as is provided in dependent Claims 4, 11 and 18, bears no patentable weight with respect to the instant decision for allowance as the device would perform equally well with light or mechanical sensors used to detect the presence of a user. The use of pressure sensors is described in [0063]-[0065] and discusses their use in conjunction with light sensors in order to make the shielding determination for displaying the specific GUI of the device. The prior art of record, Home and Xia, teaches a shielding technique but fails to teach the specific techniques explicitly claimed in the instant application. 
As such, Claims 1-20 are considered allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN T REED whose telephone number is (571)272-7234. The examiner can normally be reached M-F: 0830-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEPHEN T. REED
Primary Examiner
Art Unit 2627



/Stephen T. Reed/Primary Examiner, Art Unit 2627